DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/21 has been entered.


Reasons for Allowance
The following is Examiner’s reasons for allowance:
Closest art is Paris et al (US 2004/0229816).  Art teaches treating proliferative diseases associated with angiogenesis by administering to the patient a gamma-secretase inhibitor.  While it is known that inhibition of gamma-secretase results in reduced expression of RUNX1 and therefore inhibition of RUNX1, art fails teach that RUNX1 is the target of the therapeutic approach.  Art is limited to gamma secretase inhibitors and provides no motivation to substitute said inhibitors with an inhibitor that binds directly to RUNX1.  
Instant claims are broad with respect to the scope of compounds that fall with the limitation “RUNX1 inhibitor binds to RUNX1 and/or CBFβ”.  However Examiner found that the claims meet the written description requirement because the specification provides ample examples of such inhibitors either by direct recitation or incorporation by reference (starting paragraph [0126] of the PGPUB).

Conclusion
Claims 1-4, 8-11, 17-20, 22, 52 and 56 are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEVGENY VALENROD/Primary Examiner, Art Unit 1628